Per Curiam.
This certiorari brings up the judgment in a criminal case. The court has been furnished with a copy of the files of the. office of the clerk of the Supreme Court, and nothing more. *556The case was not argued orally or upon brief. The prosecutor of the writ was neither excused from presenting his cause, nor has he shown any reason for not doing so. In such case the court may, of its own motion, dismiss the writ without looking at the merits or the form in which they are sought to be presented.